Citation Nr: 0326528	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  96-18 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include the issue of whether a timely 
substantive appeal was filed. 
 
2.  Entitlement to service connection for bronchitis, to 
include the issue of whether a timely substantive appeal was 
filed. 
 
3.  Entitlement to service connection for skin disorder as the 
result of an undiagnosed illness, to include the issue of 
whether a timely substantive appeal was filed. 
 
4.  Entitlement to service connection for joint pain of the 
right elbow, left knee, and bilateral wrists, to include as 
due to an undiagnosed illness.

5.  Entitlement to an increased (compensable) rating for right 
thumb distal phalanx fracture, to include the issue of whether 
a timely substantive appeal was filed. 
 
6.  Entitlement to an increased (compensable) rating for 
chronic sinusitis to include the issue of whether a timely 
substantive appeal was filed. 
 
7.   Entitlement to an increased (compensable) rating for 
external hemorrhoids, to include the issue of whether a timely 
substantive appeal was filed. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The veteran served on active duty from December 1983 to 
November 1994, including service in the Persian Gulf War in 
the Southwest Asia Theater of Operations.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 1995 
rating decision of the Regional Office (RO) in Columbia, South 
Carolina, that among other things, denied service connection 
for a low back disorder and bronchitis.  The veteran disagreed 
with these determinations in a notice of disagreement received 
in May 1995.  

In a rating decision dated in December 1995, service 
connection was denied for a skin rash due to an undiagnosed 
illness, and joint pain involving the wrists, right elbow and 
left knee due to an undiagnosed illness.  The veteran was also 
denied evaluations in excess of zero percent for chronic 
sinusitis and hemorrhoids.  Service connection was granted for 
right thumb distal phalanx fracture, rated zero percent 
disabling.  The veteran expressed dissatisfaction with these 
determinations in a notice of disagreement received in April 
1996.  

This case was remanded by decisions of the Board dated in July 
1999 and November 2000 ,and is once again before a Member of 
the Board for appropriate disposition.

The Board observes that in correspondence dated in April 1996, 
the veteran raised the issue of an increased rating for 
hypertension.  However, this matter is not properly before the 
Board for appellate review and it is referred to the RO for 
further consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained by the RO.

2.  A substantive appeal pertaining to the issues of service 
connection for a low back disorder and bronchitis was not 
received within 60 days from the date of mailing of the 
statement of the case, or within one year of the date of the 
letter of notification of the action that was appealed.  

3.  A substantive appeal pertaining to the issues of service 
connection for a skin condition, and entitlement to 
compensable ratings for right thumb fracture residuals, 
sinusitis, and hemorrhoids was not received within 60 days 
from the date of mailing of the statement of the case, or 
within one year of the date of the letter of notification of 
the action that was appealed.

4.  Left knee symptoms in service did not result in a chronic 
disorder. and arthritis of the left knee, right elbow and 
wrists/hands was not manifested to a compensable degree within 
one year of retirement from service.  

5.  The veteran carries a diagnosis of degenerative changes of 
the right elbow, left knee, and wrists/hands, and does not 
have an undiagnosed illness affecting those joints.  


CONCLUSIONS OF LAW

1.  A substantive appeal deriving from the January 25, 1995 
rating determination for service connection for a low back 
disorder and bronchitis was not timely received.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. § 20.302 (2003).

2.  A substantive appeal deriving from the December 6, 1995 
rating determination for service connection for a skin 
condition, and higher evaluations for right thumb fracture 
residuals, sinusitis, and hemorrhoids was not timely received.  
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302 
(2003).

3.  The criteria for service connection for joint pain of the 
right elbow, left knee, and bilateral wrists, to include as 
due to an undiagnosed illness, are not met.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters:  Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001 
(codified as amended at 38 C.F.R. § 3.102).  They also include 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159(b) (2003)).  In addition, 
they define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159(c) (2003)). 

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and the implementing 
regulations do not prevent the Board from rendering a decision 
on the issue of service connection for joint pain of the left 
knee, right elbow, and wrists, to include as the result of an 
undiagnosed illness.  Considering the record in light of the 
duties imposed by the VCAA and its implementing regulations, 
the Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.  
As evidenced by the May 1996 statement of the case, and the 
October 1997, February 2000, March 2002, February 2003 and 
June 2003 supplemental statements of the case, the appellant 
has been furnished the pertinent laws and regulations 
governing the claim and the reasons for the denial.  He has 
been given notice of the information and evidence needed to 
substantiate the claim, and has been afforded opportunities to 
submit information and evidence.  The Board finds that all 
necessary development has been accomplished.  The RO has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining the evidence necessary to substantiate the claim 
currently under consideration, to include scheduling VA 
examinations and retrieving VA outpatient clinical records.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In 
letters to the appellant dated in March, April, June, and 
December 2002, as well as in February 2003, and the February 
2003 supplemental statement of the case, the RO informed the 
appellant of what the evidence had to show to establish 
entitlement to benefit he sought, what medical and other 
evidence the RO needed from him, what information or evidence 
the appellant could provide in support of the claim, what 
evidence VA would try to obtain for him in support of the 
claim, and what evidence had been received in support of the 
claim to date.  Therefore, the duty to notify has been met.  
Under these circumstances, the Board finds that adjudication 
of the claim on appeal poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

1.  Timeliness of Receipt of Substantive Appeals.

Pertinent Law and Regulations

The applicable regulations in this regard provide that 
appellate review of an RO decision is initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a) 
(West 2003).  An appeal consists of a timely filed notice of 
disagreement in writing, and after a statement of the case has 
been furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2003).  A notice of disagreement is a written 
communication from a claimant or his representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction.  38 
C.F.R. § 20.201 (2003).  A substantive appeal consists of a 
properly completed VA Form 9 (Appeal to the Board of Veterans' 
Appeals) or correspondence containing the necessary 
information.  38 C.F.R. § 20.202 (2003).  A substantive appeal 
must be filed within 60 days of the date that the agency of 
original jurisdiction mails the statement of the case to the 
appellant, or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b) (2003).  A substantive appeal postmarked prior to 
the expiration of the applicable time period will be accepted 
as timely filed.  In the event that the postmark is not of 
record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by the Department 
of Veterans Affairs (VA).  38 C.F.R. § 20.305 (2003).

Legal Analysis

A review of the record discloses that the RO notified the 
veteran of its decision to deny service connection for a low 
back disorder and bronchitis in a letter dated January 31, 
1995 from a rating decision dated January 25, 1995.  A timely 
notice of disagreement was received from the veteran on May 
10, 1995 as to those issues.  The RO mailed a copy of a 
statement of the case to him on December 8, 1995.  The 
appellant was advised in the letter accompanying the statement 
of the case that to perfect his appeal, he had to file a 
substantive appeal within 60 days or within the remainder of 
the one-year period from the date of the letter notifying him 
of the action he had appealed.  In correspondence dated 
January 10, 1996, but received by the RO on April 1, 1997, the 
veteran requested that the appeal be continued.  This letter 
was accepted as the substantive appeal in lieu of VA Form 9.  

The Board points out in this instance that no writing 
approximating a substantive appeal was received until April 1, 
1997.  There is no indication in the record that any previous 
correspondence sent by him had ever been received by the RO, 
nor does the veteran allege as much.  Therefore, it is found 
that a substantive appeal was not filed within sixty days of 
the issuance of the statement of the case in December 1995, or 
within a year after notice of the relevant rating decision of 
January 25, 1995.

Additionally, the record also reflects that the RO notified 
the veteran of its decision to deny service connection for a 
skin disorder, to include as due to an undiagnosed illness, as 
well as entitlement to higher initial evaluations for right 
thumb fracture residuals, sinusitis, and hemorrhoids in a 
letter dated December 12, 1995 from a rating decision that 
month.  [Although it appears that a copy of the RO 
correspondence is not of record, the veteran confirmed in a 
letter dated in April 1996 that he had received it.]  A timely 
notice of disagreement was received from the veteran on April 
11, 1996 as to those issues.  The RO mailed a copy of a 
statement of the case to him on June 3, 1996.  The appellant 
was advised in the letter accompanying the statement of the 
case that to perfect his appeal, he had to file a substantive 
appeal within 60 days or within the remainder of the one-year 
period from the date of the letter notifying him of the action 
he had appealed.  A VA Form 9 dated July 15, 1996 was received 
by the RO on August 15, 1996, in which the veteran appealed 
decisions with respect to his back, foot, headaches, and pain 
in the joints.  A VA Form 9 dated January 3, 1997 was received 
by the RO on January 9, 1997 in which the veteran appealed the 
issues of foot fungus, thumb fracture residuals, skin rashes, 
joint and muscle pains, headaches and a sleep disorder.  

In this regard, it is shown that the substantive appeal 
received on August 15, 1996, was received within the 
applicable time frame to perfect an appeal only with respect 
to joint pain.  Neither a back disability nor a foot disorder 
had been addressed by the statement of the case dated June 3, 
1996.  The Board points out that the substantive appeal 
received on January 9, 1997 noting the thumb fracture 
residuals, and the skin disorder was not filed within sixty 
days of the issuance of the statement of the case, or within a 
year after notice of the relevant rating decision.  The Board 
observes that a substantive appeal addressing the issues of 
increased ratings for sinusitis and hemorrhoids has not been 
received to date, and an appeal as to these issues has not 
been perfected.  Therefore, the only properly appealed issue 
is found to be joint pain, to include as due to an undiagnosed 
illness

The United States Court of Appeals for Veterans Claims (Court) 
has held that it is proper for the Board to dismiss the appeal 
of a veteran who does not file a timely substantive appeal and 
does not request prior to the expiration of the time limit for 
such filing an extension of time within which to file a 
substantive appeal.  See Roy v. Brown, 5 Vet. App. 554 (1993).  
The Court opined in that decision that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme that requires the 
filing of both a notice of disagreement and a formal appeal.  
Id. at 555.  The Board thus concludes that there has been no 
timely appeal as to the issues of service connection for a low 
back disorder, bronchitis, a skin disorder, to include as due 
to an undiagnosed illness, and increased ratings for right 
thumb fracture residuals, sinusitis, and hemorrhoids deriving 
from the rating decisions of January 25, 1995 and December 6, 
1995.  Those appeals are thus dismissed.

2.  Service connection for joint pain of the right elbow, left 
knee, and wrists, to include as due to an undiagnosed illness.

The veteran contends that he now has generalized joint pain 
involving the right elbow, left knee, and wrists which is of 
service onset, to include as the result of an undiagnosed 
illness for which service connection should be granted.



Pertinent Law and Regulations.

In general, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service or aggravated by 
service.  38 C.F.R. §§ 3.303, 3.306 (2003).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  When disease is 
shown as chronic in service, or within a presumptive period so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303 (2003).

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

For Persian Gulf veterans, service connection may be granted 
for objective indications of a chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms, to include, but not limited to, 
fatigue; muscle or joint pain; neurologic signs or symptoms; 
neuropsychologic signs or symptoms; signs or symptoms 
involving the respiratory system; or sleep disturbances.  The 
chronic disability must have become manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 2006, 
and must not be attributed to any known clinical diagnosis by 
history, physical examination, or laboratory tests.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b) (2003).  

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117(e) (West 2002); 38 C.F.R. § 3.317(d)(2003).

Factual Background

The service medical records reflect the veteran was seen in 
June 1994 with complaints of pain in both knees of three 
weeks' duration after running.  It was noted that there was no 
previous history of trauma to the knees.  Following 
examination, a diagnosis of patellar tendonitis was rendered 
for which the appellant was prescribed medication, hot and 
cold compresses, and light duty for one week.  The veteran 
denied joint pain on periodic physical examination in 
September 1994, and the musculoskeletal system was evaluated 
as normal.

The veteran underwent a VA general medical examination in 
February 1995, and physical examination disclosed normal range 
of motion of all joints.  It was reported that he could 
perform a full squat without discomfort, and could bend and 
touch his toes with ease.  Upon VA general medical examination 
in July 1998, he stated that he had intermittent joint 
swelling in his knees and elbows, as well as morning 
stiffness.  The appellant was reported to have stated that he 
did not have problems with the joints of his hands.  
Examination disclosed no abnormal findings.  A diagnosis of no 
obvious clinical evidence of any significant joint disease was 
rendered. 

In a VA outpatient clinic note of November 1995, the veteran 
said that his right wrist and elbow seemed to 'go out' at 
times.  In February 1996, it was recorded that his complaints 
included joint pain.  The veteran complained that his knee 
joints were hurting him, and that he had finger stiffness and 
pain in February 1999.  In another February 1999 entry, it was 
noted that he had complaints of numbness of the hands and 
fingers lasting an hour or more.  

The veteran was afforded a VA joints examination in December 
1999.  He said that he had had left wrist, left knee and left 
elbow pain since around the time of his discharge from the 
military, and had swelling of those joints.  He reported that 
he dropped things with his left hand and had creaking and 
popping of the left knee when walking.  Physical examination 
disclosed no left upper extremity abnormality.  There was 
minimal patellofemoral crepitus of the left knee.  X-rays were 
ordered.  In a January 2001 addendum to the December 1999 
examination, the examiner diagnosed slight degenerative 
changes of the left knee, predominantly in the medial and 
patellofemoral compartments, mild degenerative changes of the 
right elbow, and mild degenerative arthritis of the hands, 
specifically in the interphalangeal joints of the digits.

Legal Analysis

The service medical records reflect that the appellant was 
indeed treated for complaints of left knee pain in June 1994, 
and was place on light duty for a short time.  However, the 
military records do not show that he received any continuing 
follow-up in this regard, and no reference to left knee pain 
was recorded on examination in September 1994 just prior to 
his separation.  As well, the appellant denied any joint pain 
at that time.  There is no record of treatment for right elbow 
or wrist pain in service.  On VA general medical examination 
in February 1995, he was reported to have normal range of 
motion of all joints.  

The veteran filed a claim received in July 1995 for service 
connection for "pain in all my joints", and indicated in 
correspondence dated in September 1995 that such symptoms 
specifically affected the wrists, right elbow and knees.  VA 
outpatient notes dated in November 1995 refer to pain of the 
right wrist and elbow and an assessment of joint pain was 
recorded in February 1996.  However, although the veteran 
indicated on VA examination in July 1998 that he had some 
joint swelling and stiffness in his knees and elbows at times, 
it was found that there was no significant clinical evidence 
of joint disease at that time.  The Board notes that the 
veteran also sought treatment for knee, hand, wrist and elbow 
pain and stiffness in 1999 on a VA outpatient basis, and that 
following VA examination in December 1999, X-rays were 
obtained showing degenerative changes in those areas.   

The Board observes in this instance that the veteran was 
treated for left knee pain, diagnosed as patellar tendonitis, 
some months prior to his retirement, but there is no showing 
in the ensuing clinical record of any continuity of 
symptomatology in this regard.  In the absence of a showing of 
any continuing complaint, such symptoms cannot be found to 
have resulted in a chronic disorder.  See 38 C.F.R. § 3.303.  
As well, no complaint of right elbow or wrist pain was 
recorded in service and arthritis of those joints, to include 
the left knee, diagnosed in 1999 was not shown to have become 
manifest to a degree of 10 percent within the first year after 
service.  The negative examinations in 1994 and 1995 outweigh 
the veteran's assertion that his current problems began in 
service.  Accordingly, service connection for joint pain 
affecting the right elbow, left knee and wrists/hands must 
thus be denied on a direct basis (38 U.S.C.A. § 1110, 1131), 
and may not be conceded under the chronic disease presumption 
afforded by 38 C.F.R. §§ 3.307, 3.309.  

The Board has carefully considered the statements of the 
veteran and his representative to the effect that the joint 
pain the veteran now experiences is due to an undiagnosed 
illness.  However, as previously noted, X-ray studies of the 
right elbow, hands, and left knee now reflect degenerative 
arthritis, which is a diagnosed condition.  As service 
connection may be granted under 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 only for disabilities due to undiagnosed 
illnesses exhibited by Persian Gulf veterans, service 
connection under this statutory and regulatory provision is 
precluded.  

The Board thus finds in this instance that although the 
veteran continues to assert that joint pain of the left knee, 
hands/wrists and right elbow are of service onset, the medical 
evidence of record does not confirm or substantiate such 
statements.  There is no assertion that such disability was 
incurred through combat.  As a layperson who is untrained in 
the field of medicine, the veteran himself is not competent to 
provide a medical opinion as to this matter.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As such, service 
connection for joint pain of the left knee, hand/wrist and 
right elbow must be denied on any basis.

The Board has considered the doctrine of benefit of the doubt 
as to this issue, but finds that the record does not provide 
an approximate balance of negative and positive evidence on 
the merits.  Therefore, a reasonable basis for a grant of the 
benefit sought on appeal is not identified at this time.


ORDER

A substantive appeal not having been timely received, the 
appeals for service connection for a low back disorder and 
bronchitis deriving from the rating decision of January 25, 
1995 are dismissed

A substantive appeal not having been timely received, the 
appeals for service connection for a skin disorder, to include 
as due to an undiagnosed illness, and entitlement to higher 
evaluations for right thumb fracture residuals, sinusitis, and 
hemorrhoids deriving from the rating decisions of December 6, 
1995 are dismissed.

Service connection for joint pain involving the right elbow, 
left knee, and wrists, to include as due to an undiagnosed 
illness, is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED




